Case 1:15-cr-00048-TFM-B Document 274 Filed 02/20/20 Page 1of3 PagelD #: 1010

(\gS-cv- US-TEM
[14 | 2080

_ | Muy dare ts [ashe [eleva and I uns
Scrtencedt bu. WoW OA Jan aku AY A0aD +0 21 ments to Ww
Federal Burlau ot ‘Pesors foc Q Probation Wolahon “Fest @f all
DL would (ke Yo Yank You tor Sumencin4 oe “to peisor) because.

J have new been to prison before and I needed +o see the
Sed ety ana Secwousress jal and Paso Pally is LT have ben
here almost one mom and his Yime has dpined my tyes up “bo
Ole G& Vnwos. I have let alot of People dow Thal look up to
me Nhat depended On Me And needled oy. Cant blame no one
for his by mysett mals violated mu Condctens of Releace, by
Havel un Gn a> tluiSe +0 Veuieo. ‘bucking a [Vereedes ,Ondl Opening
\vnes Of oredit Yhat Krew was: Wrong TF cuiny 4Auly Sorcy”

Sor ott Uhat ave done .
Sane Honorable Moree Tam writing you Yds
der aking, Ya Would You please peconsider My 3emence ,
ZL Know Yat hue Are CONSEG WeneeS YO. Mu_aeHons but + am
rage Hf you could Sind ot tn our Neart to take ander
look ot my, (ase and tebhink muy Sentence. Exruthing Yat happn
haps Jor a (eason and L dent Know Ye (asen im tA jaul Det
Lo knqw Ys ts Ye will Of Ged. T have hunibled musetf and —
ust ths ot mu life. T have been Prauing daly Vat Cod
Duouid Sorel your eart ound pret Meo 1 ln On Yeur Mund
ae Judoe Lin asking would you please Conder
hong Cont ne ment with “ankle Menrertna Or a lahter Surenee
Tht Contehons on Wus jail are hereible. aun Degqcng. ye
TO please “take andther look ot My tase cond please Cecorsder

FILEDFER 20720 PH 1 15 USDCALS

Dear Henerable Judge Meooter ,

 
Case 1:15-cr-00048-TFM-B Document 274 Filed 02/20/20 Page 2of3 PagelD#: 1011

Mu Case. tm Yhanking you tn advance Yor takinn time
to rvad Yois leHer ound alee Yhan king youn a +or
ho Cecorsideration -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
cabedd ae) a an rae
Newstead S95 fcy-00048-TFM-B Document 274 Filed 02/20/20 Pager3iof@ PagelD #720127" me. ge
The,

Tetatwbia, Cowl Detentven Comber 38 FER QOD PE oe

Alle Court Street USA S . : S

Cccaambur AL aie
AeYAle

  

INMATEDMANLe Judge Mowrer
[55 St. Joseph Street

Mobile, BL Fila

02-31 455 dele iby idle pep

3}

ome
wt

f
